 Case 2:19-cv-00174-JRG Document 10 Filed 06/05/19 Page 1 of 3 PageID #: 81




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

AMERICAN GNC CORPORATION,         §
                                  §
       Plaintiff,                 §
                                  §
v.                                §                Civil Action No. 2:19-cv-00174-JRG
                                  §
TOYOTA MOTOR CORPORATION,         §
TOYOTA MOTOR NORTH AMERICA, §
INC., TOYOTA MOTOR SALES, U.S.A., §
INC., and TOYOTA MOTOR            §
ENGINEERING & MANUFACTURING §
NORTH AMERICA, INC.,              §
                                  §
       Defendants.                §


           AGREED MOTION TO EXTEND TIME TO ANSWER, OR PLEAD
                 OR OTHERWISE RESPOND TO COMPLAINT

       COMES NOW, Defendants Toyota Motor Corporation, Toyota Motor North America,

Inc., Toyota Motor Sales, U.S.A., Inc., and Toyota Motor Engineering & Manufacturing North

America, Inc. (collectively “Defendants”) and file this Agreed Motion to Extend Time to

Answer, or Plead, or Otherwise Respond to Plaintiff American GNC Corporation’s (“Plaintiff”)

Complaint, and would respectfully show unto the Court as follows:

       Defendants Toyota Motor North America, Inc., Toyota Motor Sales, U.S.A., Inc., and

Toyota Motor Engineering & Manufacturing North America, Inc. were served in this action on

May 15, 2019. (Dkt. 7, 8, 9).

       Defendant Toyota Motor Corporation is a Japanese entity that has not yet been formally

served. Defendant Toyota Motor Corporation agrees, for the purposes of this action only, to

forego the formalities of the Hague Service Convention and voluntarily appear in this action in




                                              1
 Case 2:19-cv-00174-JRG Document 10 Filed 06/05/19 Page 2 of 3 PageID #: 82




exchange for Plaintiff’s agreement to extend the deadline for all Defendants to answer, or plead,

or otherwise respond to the Complaint by 90 days.

       Pursuant to the parties’ agreement, Defendants hereby move the Court for an order

setting September 3, 2019 as the deadline for all Defendants to answer, or plead, or otherwise

respond to Plaintiff’s Complaint in the above styled and numbered cause. Counsel for

Defendants has conferred with counsel for Plaintiff in the above styled and numbered cause and

Plaintiff agrees to the requested extension.

       WHEREFORE, PREMISES CONSIDERED, Defendants pray that the Court enter an

order extending the time for them to answer, or plead, or otherwise respond to Plaintiff’s

Complaint in the above styled and numbered cause to and through September 3, 2019 and for

such other and further relief as to which they may show themselves justly entitled.

Dated: June 5, 2019                            Respectfully submitted,

                                               By: /s/ Clyde Siebman
                                               Clyde M. Siebman
                                               Texas Bar No. 18341600
                                               Stephanie Barnes
                                               Texas Bar No. 24045696
                                               SIEBMAN FORREST BURG & SMITH LLP
                                               300 North Travis
                                               Sherman, Texas 75090
                                               (903) 870-0070 – Telephone
                                               (903) 870-0066 – Fax
                                               clydesiebman@siebman.com
                                               stephaniebarnes@siebman.com

                                               Counsel for Defendants Toyota Motor Corporation,
                                               Toyota Motor North America, Inc., Toyota Motor
                                               Sales, U.S.A., Inc., and Toyota Motor Engineering
                                               & Manufacturing North America, Inc.




                                                  2
 Case 2:19-cv-00174-JRG Document 10 Filed 06/05/19 Page 3 of 3 PageID #: 83




                                 CERTIFICATE OF SERVICE

       The undersigned certifies that on this 5th day of June, 2019, all counsel of record who are

deemed to have consented to electronic service are being served with a copy of this document

through the Court CM/ECF system under Local Rule CV-5(a)(3). Any other counsel of record

will be served by a facsimile transmission and/or first-class mail.

                                              By: /s/ Clyde Siebman
                                              SIEBMAN FORREST BURG & SMITH LLP




                                                 3
